Citation Nr: 0303996	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  01-06 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an effective date earlier than May 25, 2000, 
for the award of a 10 percent rating for residuals of a left 
fibula fracture, with weakness and degenerative joint disease 
of the left ankle.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from December 1969 to 
December 1973.

This matter comes before the Board on appeal from a December 
2000 rating decision of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted an increased evaluation, effective May 2000.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that none of RO's post November 2000 
correspondence to appellant has included the required 
statutory notice.  The notice provided to the veteran must, 
in addition to stating the general provisions of the VCAA, 
specifically inform the veteran what evidence the RO will 
attempt to obtain on behalf of the veteran and what evidence 
the veteran is expected to obtain and provide the RO.  
Quartuccio v. Principi, 16 Vet. App. at 187.

Further, it is noted that the statement of the case cites to 
the old 38 C.F.R. § 3.159, rather than the new one that 
implements the VCAA.

Accordingly, the case is therefore REMANDED to the RO for the 
following development:

1.  Provide a letter to the veteran which 
specifically addresses the VCAA and its 
requirements of notice and assistance.  
Specifically inform the veteran of the 
evidence already obtained and considered 
by the RO.  Also indicate which party is 
responsible for gathering which 
information.

2.  After the appropriate time, if 
information and/or argument has been 
provided, review the claim in accordance 
with applicable procedures.  Otherwise 
the case should be returned to the Board 
in accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




